Citation Nr: 1001245	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.   Entitlement to an increased disability for service-
connected tinnitus, currently rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss from 
March 21, 2004, to April 2, 2008.

3.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated as 
10 percent disabling, from April 3, 2008.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
October 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The Board observes that in a May 2008 supplemental statement 
of the case (SSOC) a 10 percent rating was assigned the 
Veteran's bilateral hearing loss disability, effective April 
3, 2008.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The Veteran provided testimony at a hearing conducted at the 
RO in October 2009 by the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing testimony is in the 
claims file, and, as that transcript shows the Veteran, who 
was unrepresented, wanted mostly to discuss his psychiatric 
condition at the hearing.  The VLJ took testimony and, in 
referring to the issues on appeal, included a claim for 
service connection for a psychiatric disorder.  However, that 
claim is no longer on appeal to the Board because the RO 
granted service connection for adjustment disorder, with 
anxious mood and depression, in a May 2008 rating decision 
and this decision constituted a full grant of benefits sought 
on appeal.  However, as shown as part of a VA Form 21-4138, 
received by VA in May 2009, and in part of his hearing 
testimony before the Board, the Veteran may have been 
attempting to raise an issue of an increased rating for his 
service-connected psychiatric disorder.  Accordingly, this 
matter is referred to the RO for appropriate clarification or 
action.

The issue of entitlement to a rating in excess of 10 percent 
for service-connected bilateral hearing loss from April 3, 
2008, being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum schedular rating authorized under 
38 C.F.R. § 4.87, Diagnostic Code 6260.  

2.  From March 21, 2004, to April 2, 2008, the Veteran had no 
worse than Level IV hearing acuity in his right ear and Level 
II hearing loss in his left ear.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.87, Diagnostic Code (Code) 6260 (2009); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  From March 21, 2004, to April 2, 2008, a compensable 
rating for bilateral hearing loss is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Concerning the increased rating claims for the Veteran's 
service-connected bilateral hearing loss and tinnitus 
disabilities now before the Board on appeal, the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
correspondence dated in April 2005 and July 2006, as well as 
part of a May 2007 statement of the case (SOC) of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  Also, in the July 2006 
correspondence VA provided the Veteran with notice of how 
disability evaluations and effective dates are assigned.  The 
claims were subsequently readjudicated in SSOCs dated in July 
and August 2007, May 2008, and April 2009.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC is sufficient to cure 
a timing defect).

Further, with regard to claims for increased disability 
ratings for service-connected conditions, the law requires VA 
to notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his or 
her entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claims for increased 
ratings in June 2006.  He was sent a letter in July 2006 
which notified him that, to substantiate a claim for 
increased compensation, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Specifically, he was informed in the 
letter of types of evidence that might show such a worsening, 
including statements from a doctor containing the physical 
and clinical findings; results of laboratory tests or x-rays; 
the dates of examinations and tests; and statements from 
other individuals who were able to describe from their 
knowledge and personal observations in what manner the 
disability had become worse.  These notice requirements were 
provided before the increased rating adjudication of the 
claims in October 2006, and therefore there was no defect 
with regard to the timing of the notice as to these 
requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the claimant was not informed until a 
letter sent in May 2008 that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claims were subsequently readjudicated in the April 
2009 SSOC, and therefore any defect in the timing of the 
notice of this information was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after 
decision, readjudicating the claim, and notifying claimant of 
such readjudication in the SOC).

Finally, the duty to assist the appellant also has been 
satisfied in this case.  Available service treatment records, 
VA outpatient medical records, and VA evaluation/examination 
reports are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claims.  
The appellant has not informed VA of any existing records 
which may be helpful in the adjudication of his claims.  VA 
is not on notice of any evidence needed to decide the claim 
which has not been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case. 

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  This participation included his providing 
testimony in October 2009 at a hearing conducted by the 
undersigned.  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

Laws and Regulations/Factual Background/Analysis

Bilateral Tinnitus

The RO awarded service connection for tinnitus in July 2005; 
a 10 percent disability rating was assigned.  The Veteran did 
not appeal this decision.  The Veteran sought an increased 
rating in June 2006.  The October 2006 rating decision and 
May 2007 SOC informed the Veteran that a higher rating was 
not assigned because there was no provision for the 
assignment of rating in excess of 10 percent (in effect, 
informing the Veteran that a separate 10 percent evaluation 
for tinnitus of each ear was not assignable).  As discussed 
more fully below, VA regulations preclude an evaluation in 
excess of a single 10 percent for tinnitus.

The report of a June 2005 VA audiology examination includes a 
medical opinion linking the Veteran's bilateral tinnitus to 
his military service.  An August 2005 VA outpatient treatment 
record also includes a diagnosis of tinnitus.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260, 
which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Code 6260, note 2 (2009).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of 38 C.F.R. § 4.87, Code 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims, as here, in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent was sought.

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Code 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, in July 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under Code 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral. 
In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Code 6260 in effect prior to 
June 2003 precludes an evaluation in excess of a single 10 
percent rating for tinnitus.  Therefore, the Veteran's claim 
for a rating in excess of 10 percent for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Bilateral Hearing Loss

The RO awarded service connection for bilateral hearing loss 
in October 2000; a noncompensable rating, effective from 
August 14, 1998, was assigned.  The Veteran did not appeal 
this decision.  The Veteran sought an increased rating on 
March 21, 2005.  

On VA audiological evaluation in June 2005, audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
30
60
60
60
LEFT
25
50
50
60

The average puretone thresholds were 53 decibels in the right 
ear and 46 in the left ear.  Speech audiometry revealed that 
speech recognition ability was 84 percent in the right ear 
and 92 percent in the left ear.  Moderate bilateral high 
frequency hearing loss was diagnosed.  
On VA audiological evaluation in September 2006 audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
30
60
60
65
LEFT
35
50
50
60
The average puretone thresholds were 54 decibels, right ear, 
and 49 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 80 percent in the right ear 
and 88 percent in the left ear.  Moderate bilateral 
sensorineural hearing loss was diagnosed.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.

Where there is an exceptional pattern of hearing impairment, 
a rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86.  Such an "exceptional pattern" is not 
demonstrated in the instant case.  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) 
(indicating that the criteria for evaluating the degree of 
impairment resulting from hearing loss under the Rating 
Schedule, unlike extraschedular consideration under section 
3.321(b) of the regulations, rely exclusively on objective 
test results). 

As noted above, two VA audiometry examinations were afforded 
the Veteran, in 2005 and 2006.  In the course of the 
September 2006 examination which reflected the greatest 
hearing loss, the average puretone threshold for the 
Veteran's right ear was 54 decibels, and speech 
discrimination was 80 percent.  Under 38 C.F.R. § 4.85, Table 
VI, such hearing acuity is characterized as Level IV 
hearing.  The left ear average puretone threshold was 49 
decibels, with 88 percent speech discrimination, resulting in 
Level II hearing.  Under 38 C.F.R. § 4.85, Table VII where 
there is Level IV hearing acuity in the poorer ear and Level 
II hearing acuity in the better ear, a zero percent or 
noncompensable rating is to be assigned (under Code 6100).  
Thus, here, the mechanical application of the Rating Schedule 
to the testing results did not warrant the assignment of a 10 
percent rating until the testing done on VA examination 
conducted on April 3, 2008.   Accordingly, the RO properly 
assigned a "staged" rating in this case consisting of a 
noncompensable evaluation prior to April 3, 2008, and a 10 
percent rating effective from April 3, 2008, based on facts 
derived from the audiometric testing.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The RO applied the Rating Schedule accurately, and there is 
no schedular basis for a higher rating.  An unusual pattern 
of hearing warranting a rating under 38 C.F.R. § 4.86 is not 
shown.  The VA examination reports discussed above provided 
sufficient detail for the Board to make a decision in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  The claim for a 
compensable rating prior to April 3, 2008, must be denied.

Extraschedular Consideration

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  The Board 
finds that the record does not reflect that either the 
Veteran's service-connected bilateral hearing loss or 
tinnitus is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disabilities with the established criteria found in 
the Rating Schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not asserted that his service-
connected disorders affect his ability to be employed.  The 
evidence of record also clearly does not show frequent 
periods of hospitalization.  Additionally, the Board finds 
that the rating criteria to evaluate the two service-
connected disorders discussed above reasonably describe the 
claimant's disability level and symptomatology, and while he 
has appealed for higher ratings for both disorders, the 
evidence here simply does not support such an award.  
Further, none of the evidence reflects that the Veteran's 
hearing loss affects his daily life in an unusual or 
exceptional way.  Cf. Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Therefore, the Veteran's disability picture is 
contemplated by the Rating Schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

A rating in excess of 10 percent for tinnitus is denied.  

A compensable rating for bilateral hearing loss from March 
21, 2004, to April 2, 2008, is denied.  


REMAND

The Board notes that on VA audiological evaluation conducted 
on April 3, 2008, audiometry revealed that puretone 
thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
30
65
60
60
LEFT
30
50
55
60

The average puretone thresholds were 54 decibels in the right 
ear and 49 decibels in the left ear.  Speech audiometry 
revealed that speech recognition ability was 72 percent in 
the right ear and 80 percent in the left ear.  The diagnosis 
was moderate bilateral sensorineural hearing loss.

As part of a May 2008 SSOC a 10 percent rating, effective 
from April 3, 2008, was assigned the Veteran's service-
connected bilateral hearing loss.  

At his October 2009 hearing, the Veteran, who was 
unrepresented, appeared to indicate that his bilateral 
hearing loss had worsened.  See page 13 of hearing 
transcript.  Thus, the Board finds, under the circumstances 
of this case, that a remand is in order for a new examination 
to evaluate the current degree of impairment, particularly as 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination in April 2008.  Cf. VAOPGCPREC 11-95, para. 11 
(Apr. 7, 1995) (where a claimant affirmatively asserts to the 
Board that a further increase in disability has occurred 
subsequent to the prior examination and decision, an 
additional examination may be required). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
audiological examination of the Veteran to 
determine the severity of his service- 
connected bilateral hearing loss for 
rating purposes.  All indicated studies 
should be performed.  In accordance with 
the hearing loss, the examiner is to 
provide a detailed review of the pertinent 
medical history, current complaints, and 
the nature and extent of any hearing loss.  
The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to and reviewed by the 
examiner.

2.  The RO should then review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If it is deficient in any 
manner, the RO should implement corrective 
procedures.

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal, 
namely, entitlement to a rating in excess 
of 10 percent for bilateral hearing loss 
from April 3, 2008.  If the benefit is not 
granted, the Veteran should be furnished 
with a SSOC and afforded an opportunity to 
respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


